Title: Cabinet Meeting. Opinion on Writing to the King of Prussia Concerning the Marquis de Lafayette, [14 January 1794]
From: Hamilton, Alexander,Knox, Henry,Randolph, Edmund
To: 



[Philadelphia, Jaunary 14, 1794]

At a meeting of the heads of departments at the President’s, on the fourteenth day of January 1794.
It was propounded by the President, whether in consideration of the eminent services of M. de la Fayette, to the U. S. and his present sufferings, it be not adviseable for the President, in a private, and unofficial character, to address to the King of Prussia a letter, requesting his release on parole, founded on motives of personal friendship only. The opinion is, that such a letter is proper to be written.

H Knox
Alexander Hamilton
Edm: Randolph

